Title: To James Madison from Mathew Carey, 28 February 1824
From: Carey, Mathew
To: Madison, James


        
          Dear Sir
          Philada. Feb. 28. 1824
        
        By this mail I send you a copy of a recent pamphlet, which I beseech you by all your hopes of honour & reputation here, & of happiness hereafter, to read with attention—& should it convince you of the deleterious consequences of the miserable policy this Country pursues, that you will try to open the eyes of some of the influential members of Congress to the necessity of a radical change. Very respectfully, Your obt. hble. Servt
        
          Mathew Carey
        
       